In a proceeding pursuant to section 330 of the Election Law to declare null and void the primary election held June 18, 1968 and to direct the holding of a new Primary Election for the office of Democratic party District Leader, Male, in the 22nd Assembly .District, Part A, Queens County, the appeal is from a judgment of the Supreme Court, Queens County, dated August 21, 1968, which, inter alia, granted the application and directed a special election to be held on September 17, 1968. Judgment modified to provide that the special election he held on October 9, 1968. As so modified, judgment affirmed, without costs. No opinion. Leave to appeal to the Court of Appeals is granted. Beldock, P. J., Christ, Brennan, Munder and Martuscello, JJ., concur.